                     Case 1:10-cr-00798-PAC Document 216
                                                     215 Filed 02/09/21
                                                               02/02/21 Page 1 of 1
                                                        LAW OFFICE OF

                                            MICHAEL K. BACHRACH
                                               224 WEST 30TH STREET, SUITE 302
                                                     NEW YORK, N.Y. 10001
                                                           ‐‐‐‐‐‐‐‐‐‐‐‐‐‐
                                            TEL. (212) 929‐0592  FAX. (866) 328‐1630


MICHAEL K. BACHRACH *                                                                           http://www.mbachlaw.com
* admitted in N.Y., MN and D.C.                                                                    michael@mbachlaw.com

                                                           February 2, 2021

         By ECF and By Email

         The Hon. Paul A. Crotty
         United States District Court
         Southern District of New York
         500 Pearl Street
         New York, NY 10007

                                                           Re: United States v. Amaury Lopez Jr.,
                                                           10 Cr. 798 (PAC)

         Dear Judge Crotty:

                I write to request that CJA counsel be appointed to draft and file a motion for
         compassionate release on behalf of Defendant Amaury Lopez Jr. in relation to the above-
         referenced Indictment.

                 Although Mr. Lopez was represented by retained counsel at trial, he has long been indigent.
         I was appointed by the Second Circuit Court of Appeals to represent Mr. Lopez under the Criminal
         Justice Act, 18 U.S.C. § 3006A, in relation to the appeal of the denial of his habeas petition filed
         before Your Honor under Docket No. 16 Cv. 3342 (PAC). Mr. Lopez’s appeal was denied several
         months ago and Mr. Lopez has asked me to file a motion for compassionate release on his behalf.
         Unfortunately, I am not available to do so. Besides commitments to numerous other cases,
         including one before Your Honor, a week ago I tested positive for COVID-19 and as a result I am
         now combating the effects of the virus. Although my condition is improving, I am attempting to
         lighten my load, not increase it, over the next couple of weeks until the virus completes its course.

                 Accordingly, and because Mr. Lopez has already been deemed eligible for in forma
         pauperis relief, the undersigned respectfully requests that CJA counsel be appointed to draft and
         file a motion for compassionate release on behalf of Defendant Amaury Lopez Jr.

                   Thank you for your time and consideration.

                                                           Respectfully submitted,
  2/9/2021
  On duty CJA counsel will be
  appointed for the purpose of
  submitting a Compassionate
  Release motion. SO ORDERED.                              Michael K. Bachrach
